IN THE SUPREME COURT OF IOWA
                               No. 12–1944

                         Filed December 6, 2013


JOSEPH W. DEMOCKO, DONALD JONES and JAMES SAMIS,

      Appellants,

vs.

IOWA DEPARTMENT OF NATURAL RESOURCES,

      Appellee.


      Appeal from the Iowa District Court for Monroe County, Daniel P.

Wilson, Judge.



      Nonresident   landowners     assert   the   decisions   of   the   Iowa

Department of Natural Resources to revoke their resident hunting

licenses were not supported by substantial evidence and state hunting

regulations favoring residents violate the Privileges and Immunities

Clause of the United States Constitution. AFFIRMED.



      John A. Pabst of Pabst Law Firm, Albia, for appellants.



      Thomas J. Miller, Attorney General, David R. Sheridan and

David L. Dorff, Assistant Attorneys General, for appellee.
                                     2

APPEL, Justice.

      In this case, we consider whether the Iowa Department of Natural

Resources (DNR) can revoke resident hunting licenses previously granted

to Joseph Democko, Donald Jones, and James Samis on the basis they

do not qualify as residents under Iowa Code chapter 483A. On judicial

review, Democko, Jones, and Samis claim that the agency’s decision was

not supported by substantial evidence and, in the alternative, that Iowa

Code section 483A.24, which grants certain hunting privileges to resident

landowners but not to nonresident landowners, is unconstitutional. For
the reasons expressed below, we hold substantial evidence supports the

agency’s determination and section 483A.24 does not violate the

Privileges and Immunities Clause contained in Article IV, Section 2 of the

United States Constitution. We therefore affirm.

      I. Factual and Procedural Background.

      During July 2010, the DNR issued notices to Democko, Jones, and

Samis indicating that, following a review of documents submitted to the

DNR, each did not meet the criteria to claim resident status under Iowa

Code section 483A.1A(9) and that establishing residency solely for the

purposes of hunting was improper under Iowa Code section 483A.1A(10).

The DNR further indicated its intention to revoke the resident hunting

licenses held by each and invited them to reapply for nonresident

hunting licenses.   Democko, Jones, and Samis filed separate appeals

with the Administrative Hearings Division of the Iowa Department of

Inspections and Appeals. In each case, an administrative law judge (ALJ)

affirmed the DNR’s decision. Democko, Jones, and Samis appealed to

the Iowa Natural Resource Commission, which also affirmed. Democko,
Jones, and Samis then filed a consolidated petition for judicial review.
                                        3

      Because     Democko,     Jones,   and     Samis   allege   there   is   not

substantial evidence to support the agency’s decisions, we set forth the

facts specific to each as detailed in the stipulations that each entered

into individually with the DNR prior to his contested case hearing and as

detailed by the ALJs following the contested case proceedings. We then

set forth the findings of the district court.

      A. Joseph Democko. According to Democko’s stipulation, he has

substantial ties to North Carolina.         He is a doctor of chiropractic

medicine licensed to practice in North Carolina.             He maintains a
chiropractic practice in North Carolina.          Though he actively treats

patients in North Carolina, Democko spends most of his time running

the chiropractic business and leaves the business of seeing patients

primarily to three other chiropractors he employs. Democko also owns,

supervises, and manages three other businesses in North Carolina.

Democko’s wife and three minor children live in North Carolina. His car

insurance bill, though obtained through an Iowa insurance agent, is

forwarded to his North Carolina address, a large home held in his wife’s

name. Democko files nonresident tax returns in North Carolina. Finally,

he holds a lifetime nonresident hunting license issued by the State of

North Carolina.

      The stipulation also contains facts showing that Democko has ties

to Iowa.   He holds a chiropractic license in Iowa, provides consulting

services to a chiropractor in Albia, is an adjunct professor at Palmer

College of Chiropractic in Davenport, and has provided “hands on”

chiropractic services in Iowa since February 1, 2010. Democko owns a

farm in Monroe County and is president of Wild Lands for the Future,
Ltd., an Iowa corporation owning farm real estate in Monroe County.

Democko is registered to vote in Iowa and voted in person in Iowa in the
                                     4

2008 and 2010 general elections. He has also filed resident income tax

returns in Iowa since 2006 without challenge from the Iowa Department

of Revenue. Democko has consistently held a resident hunting license in

Iowa since he established Iowa residency. His utility and other business

bills are forwarded to his Iowa address.       Democko states Iowa is the

place of his true, fixed, and permanent home and the place to where,

whenever he is absent, he intends to return.

      The ALJ found additional facts. The home Democko claims in Iowa

is a small, rustic, cabin-like structure with no landscaping or other
indicators of occupancy. Democko admits he is an avid deer hunter and

purchased his properties, in part, for the purpose of hunting deer.

Democko is typically in Iowa during hunting season and spends at least

part of each month in Iowa.        Although the parties stipulated that

Democko spends approximately thirty-five percent of his time in Iowa,

the ALJ noted calendars in evidence showed Democko only spent twenty

percent of his time in the state during a recent 225-day period.         The

same calendars indicated Democko spent approximately forty-five

percent of his time in North Carolina and the rest in other states.

      The ALJ noted the question of residence, which the ALJ equated

with domicile, is a fact-intensive question. The ALJ further noted that,

according to the definitions of “principal and primary residence or

domicile” and “resident” contained in Iowa Code section 483A.1A(9) and

(10), Democko is not an Iowa resident for the purposes of chapter 483A.

Instead, the ALJ found that Democko has “stronger, more permanent,

and more enduring ties to other states, in particular North Carolina.”

      The ALJ reasoned that North Carolina is the place to which
Democko always returns from travel. According to the ALJ, Democko’s

“frequent travels to such places as Iowa, New York, and other states are
                                   5

almost always book-ended by his presence in North Carolina.” Further,

the ALJ found it significant that Democko spends approximately forty-

five percent of his time in North Carolina, as compared to twenty percent

in Iowa. The ALJ noted that “[w]hile the percentage of time spent in Iowa

as compared to that percentage spent outside of Iowa is not necessarily

dispositive to the question of residency, I do find it to be a relevant

inquiry.”   The ALJ also noted North Carolina is where Democko’s

immediate family, including an infant, reside. The ALJ found it “hard to

conclude that [Democko] intends to reside apart from his young and
recently enlarged family” based on the lack of any indication Democko’s

wife or children intend to move to Iowa or become residents of Iowa. In

addition, the ALJ noted Democko’s business interests in Iowa are “less

permanent    and   presumably    less   lucrative   in   nature   than   his

North Carolina businesses.” Finally, the ALJ contrasted the rustic cabin

in Iowa with the home in North Carolina, an expensive home in an

upscale golf and lake development. Based on the above facts, the ALJ

concluded Democko does not meet the criteria for obtaining resident

hunting and fishing privileges under chapter 483A.

      B. Donald Jones. According to Jones’s stipulation, he spends the

majority of his time outside of Iowa. Jones’s spouse lives in New Jersey.

The couple’s New Jersey residence is solely in his wife’s name. Jones

primarily derives income from his ownership of a UBS financial services

office located outside Iowa. Jones is transitioning into retirement, and

the business is now operated by Jones’s son, though Jones still

maintains an advisory role. Jones has obtained nonresident hunting or

fishing licenses in Arizona, Kansas, Missouri, New Jersey, New Mexico,
and Wyoming.
                                      6

      The stipulation also indicates Jones has contacts with Iowa. For

instance, Jones established Iowa residency in 2007. Jones has held an

Iowa driver’s license since 2007 and was selected to be a juror in Monroe

County. Jones does not individually hold properties or vehicles in Iowa,

but such assets are owned by Hobbs Lake, LLC and Powderhorn Ridge,

LLC, Iowa companies equally owned by Jones and his wife.                The

companies have filed Iowa resident income tax returns since 2007.

Jones himself has filed Iowa resident income tax returns since 2009.

Though the companies formerly maintained a New Jersey mailing
address, to which mail such as United States Department of Agriculture

and Farm Service Agency correspondence was sent, currently all

mailings for the companies are sent to their corporate offices in Iowa.

Further, the State of Iowa has acknowledged that Jones’s companies are

actively engaged in farming in Iowa. The crops are insured in the names

of the companies, and Jones assumes the financial risk of farming.

Jones is registered to vote in the State of Iowa.

      The ALJ found Jones spends more than fifty percent of his time

outside of Iowa and returns home to New Jersey, where his family lives.

The ALJ noted that although Jones plans to build a house in Iowa after

his son fully takes over his business in New Jersey, these events have

not yet occurred. As a result, the ALJ found Jones does not qualify as a

resident of Iowa for the purposes of obtaining resident licensing privileges

under chapter 483A.

      C. James Samis. According to Samis’s stipulation, since 2006 he

has claimed Iowa residency, held an Iowa driver’s license, been a

registered Iowa voter, regularly voted in general and special elections in
Iowa, and filed Iowa resident income taxes. In 2010, Samis applied for a

homestead tax credit in Iowa. Samis resides in the lower portion of his
                                    7

home in Iowa and rents out the upper portion year round. Samis and

his wife own approximately eighty acres in Monroe County. He and his

wife own Chesapeake Adventures, LLC, which owns three farms in Iowa.

Samis actively farms his eighty acres and the three other farms. He does

not employ a third party to oversee the farming operations. Further, just

over fifty percent of the company’s income is derived from Iowa. Finally,

Samis acts as a sales representative in Iowa for numerous companies.

      The stipulation also contains Samis’s admission that he spends

the majority of his time outside of Iowa. In particular, the stipulation
shows ties to Maryland.      Prior to 2006, Samis claimed Maryland

residency.   He owns a small business in Maryland.         His wife is a

Maryland resident employed at a university in Maryland. Further, the

limited liability company he owns with his wife is registered in Maryland.

Samis has obtained nonresident hunting and fishing privileges in every

state other than Iowa.

      The ALJ found Maryland was the state to which Samis returned

home and where Samis’s family lives. The ALJ noted that Samis and his

wife own a home and a business in Maryland and that Samis spent a

significant amount of time outside Iowa during the year preceding the

hearing taking care of his mother who had been ill.             The ALJ

acknowledged Samis and his wife also own a home and business in Iowa.

In light of the evidence, however, the ALJ concluded Samis was not a

resident for the purpose of obtaining resident licensing privileges under

Iowa Code chapter 483A.

      D. District Court Review of Agency Action.        After the natural

resource commission affirmed the decisions of the ALJs, Democko,
Jones, and Samis filed a consolidated petition for judicial review in the

district court. They claimed Iowa Code section 483A.24(1), which grants
                                            8

special hunting privileges to resident landowners, was unconstitutional

either on its face or as applied to them. Democko, Jones, and Samis

further challenged the ALJs’ interpretations of Iowa Code section

483A.1A(10) as requiring their physical presence in Iowa for not less

than ninety consecutive days prior to filing an application for a resident

hunting license.        They characterized this alleged interpretation as “a

product of reasoning that is so illogical as to render it wholly irrational.”

Finally, Jones and Samis claimed the ALJ in their cases unlawfully

required an applicant for a resident hunting license to reside more than
one-half of each year in Iowa.1

        Upon review of the record, the district court affirmed the agency in

a thorough opinion. The district court agreed with Democko, Jones, and

Samis that the State of Iowa distinguishes between landowners and

nonlandowners for the purposes of hunting licenses under chapter 483A.

It determined that to be considered a landowner for the purposes of

obtaining landowner hunting privileges, a person must be a resident of

Iowa in addition to meeting other statutory requirements. The district

court concluded the ALJs’ findings that Democko, Jones, and Samis

were not Iowa residents were supported by substantial evidence,

notwithstanding the facts that each owned land in Iowa and paid taxes in

Iowa.    The district court pointed to the facts that each spends the

majority of his time outside Iowa and that each has a spouse, and in

Democko’s case minor children, that are residents of the states each

returns to frequently.         It also relied on the facts that each owns a

business in another state and that Democko and Samis own businesses

in the states in which their families live.

        1The   same ALJ heard Jones’s and Samis’s cases.
                                    9

       The district court also rejected the constitutional challenge. The

district court concluded Iowa landowners do not have a fundamental

property right to hunt and the legislature had statutorily modified

whatever common-law right landowners may have had to hunt on their

land. In particular, it noted the legislature placed ownership of wildlife

in the state and created a complex statutory scheme to regulate hunting.

       This appeal followed.

       II. Standard of Review.

       Iowa Code section 17A.19 (2009) governs judicial review of agency
actions. A district court may grant relief if it determines the substantial

rights of the party seeking relief have been prejudiced by the agency

action because the agency action meets any of the several enumerated

provisions of section 17A.19(10).    ABC Disposal Sys., Inc. v. Dep’t of

Natural Res., 681 N.W.2d 596, 601 (Iowa 2004).            On appeal, we

determine whether our application of the standards set forth in chapter

17A yields the same conclusions as the district court. E.g., Watson v.

Iowa Dep’t of Transp., 829 N.W.2d 566, 568 (Iowa 2013); ABC Disposal

Sys., 681 N.W.2d at 601.       If we reach the same conclusions as the

district court, we affirm; if we reach different conclusions, we may

reverse. E.g., Watson, 829 N.W.2d at 568; Lee v. Iowa Dep’t of Transp.,

693 N.W.2d 342, 344 (Iowa 2005).

       We will uphold an agency’s factual findings if, after reviewing the

record as a whole, we determine they are supported by substantial

evidence. See Iowa Code § 17A.19(10)(f); see also Watson, 829 N.W.2d at

568.   We may grant relief from agency action that “is based upon a

provision of law that is unconstitutional on its face or as applied.” Iowa
Code § 17A.19(10)(a). When reviewing the constitutionality of a statute,

we do not give the agency deference and our review is de novo. Gartner
                                     10

v. Iowa Dep’t of Pub. Health, 830 N.W.2d 335, 344 (Iowa 2013); see also

NextEra Energy Res. LLC v. Iowa Utils. Bd., 815 N.W.2d 30, 44 (Iowa

2012).

        This case also involves the agency’s interpretation of certain

statutory provisions of chapter 483A, in particular the terms “principal

and primary residence or domicile” and “resident” under Iowa Code

section 483A.1A(9) and (10) (Supp. 2009).       In this regard, the level of

deference we afford the agency is dependent upon whether the legislature

has clearly vested the agency with the discretion to interpret the
particular provision of law. If the legislature clearly vested the agency by

a provision of law with the authority to interpret the provision at issue,

we defer to the agency and may only reverse if the agency’s interpretation

is “ ‘irrational, illogical, or wholly unjustifiable.’ ” E.g., NextEra Energy

Res., 815 N.W.2d at 37 (quoting Doe v. Iowa Dep’t of Human Servs., 786
N.W.2d 853, 857 (Iowa 2010)); see also Iowa Code § 17A.19(10)(l) (2009).

If, however, the legislature did not clearly vest the agency by a provision

of law with the authority to interpret the particular statute, then we do

not defer to the agency and our review is for correction of errors at law.

E.g., NextEra Energy Res., 815 N.W.2d at 37; see also Iowa Code

§ 17A.19(10)(c).

        Here, we are convinced the legislature did not clearly vest the DNR

by a provision of law with the authority to interpret the terms “principal

and primary residence or domicile” or “resident” for purposes of chapter

483A.     We base this conclusion on the fact that the legislature has

provided its own definition of these terms. See Sherwin-Williams Co. v.

Iowa Dep’t of Revenue, 789 N.W.2d 417, 423–24 (Iowa 2010) (noting an
“insurmountable obstacle” to a finding that the legislature has clearly

vested an agency with the authority to interpret a particular term is the
                                     11

fact that the legislature has interpreted the term by providing a statutory

definition); see also Iowa Dental Ass’n v. Iowa Ins. Div., 831 N.W.2d 138,

143–45 (Iowa 2013) (discussing Sherwin-Williams and holding the

legislature did not vest the insurance commissioner with interpretative

authority over a particular statutory term because the legislature

provided a definition of the term).       Accordingly, we review the DNR’s

interpretation of the statutes in this case for correction of errors at law.

      III. Discussion.

      A. Statutory Framework. Iowa Code chapter 483A establishes a
framework for the issuance of hunting and fishing licenses in Iowa. As a

general matter, chapter 483A distinguishes between residents and

nonresidents for the purpose of licensure.         Residents are generally

treated more favorably than nonresidents.         For example, licenses for

nonresidents are more expensive than those for residents.           See Iowa

Code § 483A.1 (Supp. 2009) (setting different fees for residents and

nonresidents).   Certain residents may be eligible for lifetime licenses,

whereas their nonresident counterparts are not. See id. § 483A.1(b), (d)

(setting the price for lifetime fishing and hunting licenses for residents

over age sixty-five). In certain instances, the number of resident licenses

that may be issued each year is unlimited, while the number of

nonresident licenses that may be issued each year is limited, and those

nonresident licenses may be further limited by type of weapon and

geographic location.     See id. § 483A.7(3)(a) (limiting the number of

nonresident wild turkey licenses to 2300 annually, only 150 of which

shall be valid for muzzle loading shotguns, and which shall be allocated

based on wild turkey populations across the state); id. § 483A.8(3)(c)–(d)
(limiting the number of nonresident “antlered or any sex deer” licenses to

6000 annually, only thirty-five percent of which shall be bow season
                                    12

licenses, and requiring the allocation of nonresident deer hunting

licenses to be based on populations of deer across the state).

      Chapter   483A    also   distinguishes   between   landowners    and

nonlandowners. For example, nonresidents who own land in Iowa may

be given preference for obtaining a nonresident-antlerless-deer license if

he or she was previously unsuccessful in obtaining a “nonresident

antlered or any sex deer” license. See id. § 483A.8(5). However, such

licenses are limited to hunting on the nonresident’s land and may be

limited further in the event the nonresident owns the land jointly with
another nonresident or resident. See id.

      Further, under section 483A.24, owners of land may generally

hunt without a license on their own lands, though this exception does

not generally apply to landowners wishing to hunt deer or wild turkey.

Iowa Code § 483A.24(1) (2009). To qualify as an “owner” under section

483A.24, the person must be the “owner of a farm unit who is a resident

of Iowa” and must meet one of several additional criteria.         See id.

§ 483A.24(2)(a)(3) (emphasis added).

      Under chapter 483A, the definition of “resident” includes persons

who have

      physically resided in this state as the person’s principal and
      primary residence or domicile for a period of not less than
      ninety consecutive days immediately before applying for or
      purchasing a resident license, tag, or permit under this
      chapter and has been issued an Iowa driver’s license or an
      Iowa nonoperator’s identification card.

Iowa Code § 483A.1A(10)(a) (Supp. 2009) (emphasis added).              This

definition further provides that a person is not a resident for purposes of

chapter 483A if the person is residing in the state only for the purpose of
hunting, fishing, or trapping. See id.
                                    13

        Chapter 483A further defines “principal and primary residence or

domicile” as “the one and only place where a person has a true, fixed,

and permanent home, and to where, whenever the person is briefly and

temporarily absent, the person intends to return.” Id. § 483A.1A(9). The

chapter provides a list of nonexclusive factors to consider in determining

whether a person has a “principle and primary residence or domicile” in

Iowa.    See id.    Such factors include “proof of place of employment,

mailing address, utility records, land ownership records, vehicle

registration, and address listed on the person’s state and federal income
tax returns.” Id.

        The DNR is generally charged with issuing licenses under chapter

483A.     Id. § 483A.10(1); see also Iowa Admin. Code r. 561—1.2(4)

(indicating the DNR is “the agency of the state to manage fish and wildlife

resources by licensing activities impacting fish and game”). If requested,

a person must submit documentation to the DNR to establish the

person’s principal and primary residence or domicile.          Iowa Code

§ 483A.1(9).

        B. Substantial Evidence and “Resident.”

        1. Positions of the parties. Democko, Jones, and Samis claim the

decisions of the ALJs in their respective cases were not supported by

substantial evidence. In support of their argument, they quote Julson v.

Julson, 255 Iowa 301, 305, 122 N.W.2d 329, 331 (1963), for the

proposition that multiple factors go into the determination of who is an

Iowa domiciliary: “ ‘(1) a definite abandonment of the former domicile;

(2) actual removal to, and physical presence in the new domicile; (3) a

bona fide intention to change and to remain in the new domicile
permanently or indefinitely.’ ” They also cite Goodsell v. State Automobile

& Casualty Underwriters, 261 Iowa 135, 139, 153 N.W.2d 458, 460
                                       14

(1967), for the proposition that the term “resident” can take on many

different meanings depending on the context in which it is used.

Democko, Jones, and Samis assert that under Julson and the record in

each of their cases, the ALJs were required as a matter of law to find they

were Iowa residents for purposes of chapter 483A. They assert that only

an Iowa domiciliary can file an Iowa resident income tax return. They

also assert that their “partial absence from Iowa and the facts that their

spouses and families reside outside Iowa” are insufficient to support a

finding that they are not residents.
      Democko, Jones, and Samis also contend the agency’s decisions

were infected with an error of law in the interpretation of Iowa Code

section 483A.1A(10)(a).   They assert the agency’s interpretation of this

provision would have required them to be physically present in Iowa for

ninety consecutive days in order to qualify as a resident. They assert

such an interpretation would disqualify many Iowans who frequently

travel from obtaining a resident hunting license.       Finally, Jones and

Samis assert the ALJ in their cases improperly applied a “183-day rule”

and would have required them to spend more than half of each year in

Iowa to qualify as residents for purposes of chapter 483A.

      The DNR responds that substantial evidence supports the factual

findings of the ALJs in all three cases.      The DNR asserts the ALJs

determined that Democko, Jones, and Samis each spends the majority of

his time outside of Iowa, that they each have spouses, and in some cases

children outside of Iowa, that they have businesses outside of Iowa, and

that they return frequently to their out-of-Iowa homes to rejoin their

families after trips.   The DNR argues the evidence supporting these
factual findings is sufficient to support the decisions of the agency.
                                    15

      On the issue of interpretation of the alleged ninety-day physicality

requirement of section 483A.1A(10)(a), the DNR asserts neither it, the

ALJs, nor the district court interpreted the statute in this manner. The

DNR points to the ALJ who heard Democko’s case and stated that

“neither   party   appears   to   contend   [the   ninety-day   physicality

requirement] means an applicant must be physically present for that

ninety-day period” and that “I agree with the [DNR], which concedes that

applicants must simply establish a principal and primary residence in

the state for that ninety-day timeframe, not that they must have a
physical presence for that entire ninety-day period.”

      Finally, the DNR argues the ALJ did not apply any rule requiring

Jones and Samis to spend the majority of their time in Iowa during the

course of the year preceding their license applications. The DNR asserts

the ALJ simply noted neither Jones nor Samis spends a majority of his

time in Iowa as one factor in the determination. The DNR argues the

ALJs applied the correct legal standard in determining Democko, Jones,

and Samis are not residents for the purposes of chapter 483A and points

to the ALJs’ citations to section 483A.1A(9) and (10).

      2. Analysis.   Before we consider whether substantial evidence

supports the findings of the agency in these cases, we must first set forth

the proper legal standard.    We recognize the concept of residency can

have different meanings depending upon context.          See Goodsell, 261

Iowa at 139, 153 N.W.2d at 460 (noting some of the many contexts in

which the term “resident” has been construed, such as in cases involving

taxation, venue, voting rights, school attendance, military service, and

unemployment compensation benefits); Home Sav. & Loan Ass’n v. Iowa
City Inn, Inc., 260 Iowa 1321, 1326, 152 N.W.2d 588, 590 (1967)

(explaining that “[t]he determination of whether a corporation organized
                                    16

under the laws of another state is a resident of Iowa must be made

within the meaning of the respective statute under consideration” and

that “[t]he term is dependent upon the context of the statute in which it

is used and the purpose and object to be attained”); Pittsburgh–

Des Moines Steel Co. v. Inc. Town of Clive, 249 Iowa 1346, 1348, 91
N.W.2d 602, 603–04 (1958) (noting “the word resident, while often used

synonymous with, and meaning domicile, is an elastic word with varied

statutory meaning, dependent upon the context of the statute in which it

is used and the purpose and object to be attained”). In particular, we
have said that “[w]hen the term ‘resident’ is undefined in [a] statute, it

becomes an ambiguous term requiring statutory construction to

determine its legal meaning.”   Kroblin Refrigerated Xpress, Inc. v. Iowa

Ins. Guar. Ass’n, 461 N.W.2d 175, 177–78 (Iowa 1990).

      Here, however, the legislature has required that a “resident” for the

purposes of chapter 483A have a “principal and primary residence or

domicile” in Iowa. See Iowa Code § 483A.1A(10)(a). Further, “principal

and primary residence or domicile” is “the one and only place where a

person has a true, fixed, and permanent home, and to where, whenever

the person is briefly and temporarily absent, the person intends to

return.”   Id. § 483A.1A(9).      The legislature has also provided a

nonexclusive list of factors, and thus requires the use of a multifactor,

totality-of-the-circumstances approach. See id.

      Applying this statutory standard, we conclude the determinations

of the agency are supported by substantial evidence.       The families of

Democko, Jones, and Samis reside in locations outside of Iowa, and

Democko, Jones, and Samis regularly return to these locations after
traveling to Iowa and to other states.   There is no evidence indicating

Democko, Jones, or Samis is estranged from his respective family.
                                      17

Indeed, the record suggests otherwise.          Further, while each maintains

business and property interests in Iowa, each also maintains business

and property interests outside of Iowa.

        Further, we agree with the DNR that neither it nor the ALJs

interpreted the ninety-day requirement of section 483A.1A(10)(a) in the

manner claimed by Democko, Jones, and Samis.              The ALJ who heard

Democko’s case expressly disclaimed the argument that continuous

physical presence was required during this period.           Though there is

nothing in the ALJs’ opinions in Jones’s and Samis’s contested cases
explicitly     disclaiming   application   of     a   continuous    physicality

requirement, there is likewise nothing in these decisions suggesting

reliance upon or application of a continuous physicality requirement.

Democko, Jones, and Samis cannot succeed on a claim of legal error on

a ground not raised by the opposing party nor adopted by the agency in

making its decisions.

        Similarly, we find no indication the ALJ who heard Jones’s and

Samis’s contested cases applied any requirement that Jones or Samis

spend a majority of their time in Iowa.          As noted by the DNR, each

stipulated to the fact that he does not spend a majority of his time in

Iowa.    Further, we note the ALJ found that each does not spend a

majority of his time in Iowa in addition to other factors. Thus, reading

each decision as a whole, it is clear the ALJ did not regard this fact alone

as determinative, but simply as one powerful factor in a determination

under section 483A.1A(9) and (10). Accordingly, there is no legal error

on this basis.

        C. Constitutional Issue.
        1. Positions of the parties. Democko, Jones, and Samis point out

that    Iowa    law   distinguishes   between     resident   and   nonresident
                                           18

landowners. They note that only Iowa residents may obtain the benefits

granted Iowa landowners under Iowa Code section 483A.24 (2009). They

allege that, in this respect, the Iowa statute differs from the statutes of

several   surrounding         states,   including   Nebraska,   Illinois,   Kansas,

Minnesota, and North Dakota. Although Democko, Jones, and Samis do

not cite a specific constitutional provision, the cases they cite indicate

their   belief   that   the    statutory    distinction   between   resident   and

nonresident landowners is an unconstitutional impairment of privileges

protected by the Privileges and Immunities Clause of Article IV, Section 2
of the United States Constitution.

        Democko, Jones, and Samis recognize, as they must, that the

United States Supreme Court has held a state may distinguish between

resident and nonresident hunters under the Privileges and Immunities

Clause. See Baldwin v. Fish & Game Comm’n of Mont., 436 U.S. 371,

388, 98 S. Ct. 1852, 1862–63, 56 L. Ed. 2d 354, 368 (1978) (holding

access by nonresidents to big-game hunting in Montana does not fall

within the category of rights protected by the Privileges and Immunities

Clause). However, Democko, Jones, and Samis maintain Baldwin does

not address the question of whether a state may discriminate between

resident and nonresident landowners.

        Democko, Jones, and Samis contend a landowner’s right to hunt

the land he or she owns is part of the privileges and immunities arising

out of land ownership.           They argue that to not allow a nonresident

landowner the same right to hunt as a resident landowner based only

upon the landowner’s partial absence from Iowa and the location of the

landowner’s family is a violation of the nonresident landowner’s
constitutionally protected privilege of land ownership. In support of this

argument, Democko, Jones, and Samis extensively quote Borden v.
                                    19

Selden, 259 Iowa 808, 814–20, 146 N.W.2d 306, 311–14 (1966).             In

Borden, this court held that, under the Privileges and Immunities Clause

of the United States Constitution, the state could not discriminate

between resident and nonresident landowners for purposes of granting

agricultural land tax credits. Id. at 818–20, 146 N.W.2d at 313–14. In

short, Democko, Jones, and Samis claim the distinction between resident

and nonresident landowners found in section 483A.24 is constitutionally

impermissible under the framework presented in Borden.

      Democko, Jones, and Samis also rely upon State v. Ward, 170
Iowa 185, 152 N.W. 501 (1915). In Ward, a landowner was prosecuted

for illegally killing a deer, which at the time was eating fodder.    Id. at

187–88, 152 N.W. at 501–02. Prior to the time the landowner killed the

deer, a herd of deer had repeatedly damaged his crops. Id. at 186–87,

152 N.W. at 501. We held that, under the particular facts of the case,

the landowner had the right to kill the deer to protect his property. Id. at

189, 152 N.W. at 502–03. Democko, Jones, and Samis seek to extend

Ward to support a right to kill deer outside the context of property

protection.

      The DNR responds that an Iowa landowner has no property right

to hunt on his or her land. The DNR relies heavily on Baldwin as well as

Minnesota ex rel. Hatch v. Hoeven, 456 F.3d 826 (8th Cir. 2006), in

asserting chapter 483A does not improperly distinguish between resident

and nonresident landowners. It asserts that while the right to hunt on

one’s own land may have existed at common law, the legislature has

since extinguished it, and hunting no longer constitutes part of the

bundle of property rights accompanying land ownership.         Specifically,
the DNR cites Iowa Code section 481A.2, which provides that “[t]he title

and ownership of all . . . wild game, animals, and birds, including their
                                          20

nests and eggs, and all other wildlife, found in the state, whether game

or nongame, native or migratory . . . are hereby declared to be in the

state.”    The DNR also cites Iowa Code section 483A.1 (Supp. 2009),

which provides that “the protection and regulation” of wild animals,

birds, game, and fish “is desirable for the conservation of resources of the

state.”

      2. Analysis.        It is clear that Iowa’s licensing scheme not only

distinguishes      between    residents    and   nonresidents,   but   that    it

distinguishes between landowners and nonlandowners as well.                   For
example, section 483A.24 generally limits special hunting privileges to

resident landowners or tenants.           See Iowa Code § 483A.24(1), (3)–(4)

(2009) (granting owners or tenants of land hunting privileges on their

land and providing that owners and tenants must be residents, among

other criteria).

      As    noted    by    one   commentator,     nonresident    hunters   have

challenged allegedly discriminatory regulations on nonresident hunters

since the mid-nineteenth century. Jodi A. Janecek, Hunter v. Hunter:

The Case for Discriminatory Nonresident Hunting Regulations, 90 Marq. L.

Rev. 355, 356 & n.9 (2006) (citing McCready v. Virginia, 94 U.S. 391, 24
L. Ed. 248 (1876) (holding a state law prohibiting nonresidents from

planting oysters in a riverbed owned by the state did not violate the

Privileges and Immunities Clause)).            In recent years, challenges to

nonresident hunting restrictions have resurfaced. See, e.g., Hoeven, 456

F.3d at 832, 836 (rejecting challenges to North Dakota hunting

regulations by nonresidents under the dormant Commerce Clause and

Privileges and Immunities Clause); Schutz v. Thorne, 415 F.3d 1128,
1137–38 (10th Cir. 2005) (holding that Florida’s regulations imposing

higher licensing fees on nonresident hunters and limiting the number of
                                            21

licenses available to nonresident hunters did not violate the Equal

Protection Clause of the Fourteenth Amendment and that any challenge

based on the dormant Commerce Clause was moot); Conservation Force,

Inc. v. Manning, 301 F.3d 985, 993–95 (9th Cir. 2002) (concluding a cap

on nonresident hunting of bull elk and antlered deer was subject to the

dormant Commerce Clause). The question of state authority over wildlife

and game has also recently received attention from Congress. See, e.g.,

Hoeven, 456 F.3d at 831, 833 (noting Congress passed the Reaffirmation

of State Regulation of Resident and Nonresident Hunting and Fishing Act
of 2005 in response to the Ninth Circuit’s decision in Conservation Force).

       The sole constitutional issue presented for our review is whether

Iowa’s distinction between resident and nonresident landowners for the

purposes of granting special hunting privileges under section 483A.24

violates the Privileges and Immunities Clause of the United States

Constitution.2 To resolve this issue, we must first determine the proper

analytical framework under the Clause.                  The Clause provides, “The

citizens of each State shall be entitled to all Privileges and Immunities of

citizens in the several States.” U.S. Const. art. IV, § 2.

       The United States Supreme Court has declared the Clause protects

nonresidents from discrimination only with respect to “fundamental”

privileges or immunities.           United Bldg. & Constr. Trades Council of



       2In   a footnote, the district court noted Democko, Jones, and Samis had not
explicitly raised a challenge under the privileges and immunities clause contained in
article I, section 6 of the Iowa Constitution. Although the district court found it “likely”
that a similar result would occur under the state constitution, the district court
regarded any claim under the state constitution waived. Democko, Jones, and Samis
have not challenged the ruling of the district court on appeal. As a result, there is no
claim under the Iowa Constitution before us. See, e.g., State v. Seering, 701 N.W.2d
655, 661–62 (Iowa 2005) (holding an appellant waived certain constitutional claims
previously presented to the district court by not raising them on appeal).
                                       22

Camden Cnty. & Vicinity v. Mayor of Camden, 465 U.S. 208, 218, 104 S.

Ct. 1020, 1027–28, 79 L. Ed. 2d 249, 258–59 (1984); see also Baldwin,

436 U.S. at 383, 98 S. Ct. at 1860, 56 L. Ed. 2d at 365 (noting the

Clause only requires states to respect “those ‘privileges’ and ‘immunities’

bearing upon the vitality of the Nation as a single entity”). Exactly which

privileges are fundamental is often a fighting issue.           In Hoeven, the

Eighth Circuit implied certain property rights established under state law

may be fundamental. See 456 F.3d at 835 (looking to North Dakota law

to determine “whether hunting constitutes a stick in the bundle of
property rights accompanying land ownership” in North Dakota); see also

Taulman v. Hayden, No. 05-1118-WEB, 2006 WL 2631914, at *5 (D. Kan.

Sept. 13, 2006) (looking to Kansas law to determine whether hunting is a

privilege protected by the Privileges and Immunities Clause).                  If a

fundamental privilege of property ownership is present, the next inquiry

is   whether   the   state     can   show   sufficient   justification   for   the

discrimination.   See Borden, 259 Iowa at 814–15, 146 N.W.2d at 311

(noting the Clause bars discrimination against nonresidents “where there

is no substantial reason for the discrimination beyond the mere fact that

they are citizens of other States”); Hoeven, 456 F.3d at 834 (stating the

second step in the analysis is “whether sufficient justification exists for

the discrimination”); see also United Bldg. & Const. Trades Council, 465

U.S. at 222, 104 S. Ct. at 1029, 79 L. Ed. 2d at 261 (“It does not

preclude discrimination against citizens of other States where there is a

‘substantial reason’ for the difference in treatment.”).         We need only

address the initial inquiry.

      In Baldwin, the United States Supreme Court held recreational
hunting is not a fundamental privilege protected by the Clause. 436 U.S.

at 388, 98 S. Ct. at 1863, 56 L. Ed. 2d at 368. The Court noted “hunting
                                    23

by nonresidents . . . is a recreation and a sport” and “not a means to the

nonresident’s livelihood.” Id. at 388, 98 S. Ct. at 1862, 56 L. Ed. 2d at

368. The Court further noted equality in access by nonresidents to the

state’s big-game population was “not basic to the maintenance or well-

being of the Union.” Id. at 388, 98 S. Ct. at 1863, 56 L. Ed. 2d at 368.

Baldwin, however, did not involve the right of a nonresident property

owner to engage in hunting on his or her own property, but rather only

the more general right of nonresidents to hunt within a state’s borders.

      We think the nub of the issue is whether, under Iowa law, an Iowa
landowner has a property right to hunt on his or her property.

Regardless of what might have been at common law, we conclude the

legislature has extinguished any such right.

      The legislature has declared that “[t]he title and ownership of all

. . . wild game, animals, and birds, including their nests and eggs, and

all other wildlife, found in the state, whether game or nongame, native or

migratory . . . are hereby declared to be in the state.” Iowa Code § 481A.2

(emphasis added).    The clear implication of this unqualified statute is

that a landowner has no title to or interest in wildlife within the state

borders, even if the wildlife is on the landowner’s property.          The

legislature has made clear the purpose of vesting ownership in all of the

state’s wildlife in the state is “for the conservation of resources of the

state.” Id. § 483A.1 (Supp. 2009); see also Metier v. Cooper Transp. Co.,

378 N.W.2d 907, 914 (Iowa 1985) (characterizing the state’s interest in

wildlife as “an ownership or title in trust, to conserve natural resources

for the benefit of all Iowans”). Any common-law right to hunt based on

property ownership would conflict with these broad and unqualified
statutory provisions.   We further note the legislature has created an

extensive statutory scheme regulating the manner, places, and times in
                                   24

which certain species of wildlife may be taken and in what numbers. See

Iowa Code chs. 481A–484C (2009).

      We note that our approach is consistent with that of other

jurisdictions who have considered the issue. In Hoeven, the court relied

heavily upon its findings that statutes committed extensive hunting

regulation to the arms of the state. 456 F.3d at 835. It further noted

any discriminatory effect a state statute permitting residents, but not

nonresidents, from hunting on their own land without a license only

pertained to recreational hunting, not a fundamental property right. Id.
Accordingly, the court held the state regulations did not violate the

Privileges and Immunities Clause.       Id. at 836.   Largely tracking the

reasoning of Hoeven, a federal district court came to the conclusion that

Kansas statutes comprehensively regulating hunting similarly abrogated

any previously existing common-law right to hunt on one’s own land.

See Taulman, 2006 WL 2631914, at *5–6.          We find these authorities

persuasive.

      We do not see Ward as inconsistent with our approach.         Ward

establishes the principle that, in a criminal prosecution, property

damage may serve as a justification for the killing of deer on one’s own

land. See 170 Iowa at 189, 152 N.W. at 502. We do not think Ward

stands for or can be extended to establish the general right of a property

owner to hunt wildlife on his or her own land in light of the

comprehensive statutory scheme regulating hunting in this state.

      Similarly, we do not think Borden supports the arguments of

Democko, Jones, and Samis. The issue in Borden was whether sufficient

justification existed to explain the grant of a tax credit to resident
landowners but not nonresident landowners under the Privileges and

Immunities Clause of the United States Constitution. 259 Iowa at 815,
                                    25

146 N.W.2d at 312. First, Borden predated Baldwin. Moreover, Borden

does not address whether a property owner has a right to hunt wildlife

on his or her own land that is sufficiently fundamental to trigger the

Clause’s protections.    Instead, it pertains to alleged justifications for

unequal tax treatment.

      In sum, we think Baldwin, Hoeven, and Taulman provide the better

framework for disposition of this case. Applying this framework, we find

in light of the extensive statutory scheme that landownership in Iowa is

not accompanied by the right to hunt on one’s own land. Therefore, the
limited statutory right of resident landowners to hunt certain wildlife on

their land granted by section 483A.24 does not discriminate against

nonresident landowners in a manner that violates the Privileges and

Immunities Clause.

      IV. Conclusion.

      For the above reasons, we affirm the judgment of the district court.

      AFFIRMED.